DOMENGEAUX, Judge.
Plaintiff wife, Minnie Eugenia Yawn, appeals a District Court judgment rejecting her demand that a voluntary partition of the community of acquets and gains formerly existing between herself and her former husband, defendant William C. Lamb, be annulled and set aside due to fraud on the part of her said husband.
A few days before the oral argument on this appeal, defendant-appellee filed a motion to dismiss the appeal. We dispose of both matters herein.
The settlement in question was substantial, with each party receiving several hundred thousands of dollars worth of property. There were, however, some items that were left out through inadvertence, and one year later a supplemental act of partition was entered into. Two years later, plaintiff filed the instant proceedings alleging that defendant had defrauded her by concealing community assets.
Some of the property that she claims in this suit was previously partitioned in the supplemental act of partition above referred to. The major item about which she complains, certain land situated in Texas, is property the rights to which she specifically abandoned in the original act of partition. There were, however, some mineral interests in Mississippi and two debts owed to the community aggregating $9,309.52 which the trial court found to have been inadvertently left out of both partitions. Finding no fraud on defendant’s part, the District Judge rendered judgment in favor of plaintiff, awarding her one-half of the omitted assets, but denying her request that the previous partitions be set aside.
We have thoroughly reviewed the record before us, and the applicable law, and have found no error in the judgment of the District Court. Accordingly, the judgment appealed must be, and the same is hereby affirmed.
Having reached this conclusion we need not deal with defendant-appellee’s motion to dismiss the appeal.
All costs related to this appeal are to be borne by plaintiff-appellant.
Affirmed.